DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 31, 2021, have been fully considered but they are not persuasive.
On page 12 of Remarks, Applicant argues that amended claim 1 overcomes the prior art rejection over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227). Particularly, the Applicant asserts that the prior art fails to disclose a “planar” primary insulator. 
The Examiner respectfully disagrees with the above assertion. As seen in Figure 2 of Suzuki, the primary insulator, defined by second insulating layers 17 and 18, are formed on discharge electrodes 12 and 13 (Figure 2, ¶48-49). Since elements 17 and 18 are formed on the top surfaces of the discharge electrodes and extend in a direction that is parallel to the electrodes, they are considered to be of a ‘planar’ configuration. Note that the insulating layers are not defined by first insulating layers, 15 and 16 (See Figure 2).

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/517,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227).
In re claim 1, Cho discloses an overvoltage protection device comprising:
at least one ESD protection couple comprising: 
discharge electrodes (311, 312 – Figure 17, ¶45) in a plane (Figure 17); 
a gap insulator (320 – Figure 17, ¶45, ¶48) between said discharge electrodes (311, 312 – Figure 17) in said plane.
Cho does not disclose an overvoltage protection element parallel to said planar discharge electrodes wherein said overvoltage protection element comprises a conductor and a secondary material; and 
a planar primary insulator layer between said discharge electrodes and said overvoltage protection element.

a planar primary insulator layer (17, 18 – Figure 1, ¶50) between said discharge electrodes (12, 13 – Figure 1) and said overvoltage protection element (14 – Figure 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 2, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said overvoltage protection element has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol%. 
Suzuki discloses the amount of conductive material and insulating material used in the discharge electrode is proportional to improving the discharge properties and cost of production (¶61-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the discharge electrodes by balancing discharge properties and the cost of manufacture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 3, Cho in view of Suzuki discloses The overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi.
	Suzuki discloses said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi (¶62).

In re claim 4, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. 
Suzuki discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor (¶63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 5, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride.
Suzuki discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride (¶63; Note that two elements can be used in combination).
 It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 6, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 7, Cho in view of Suzuki discloses the overvoltage protection device of claim 6, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 8, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose said primary insulator has a thickness of at least 1 µm to no more than 10 µm.
Suzuki discloses said primary insulator (17, 18 – Figure 1) has a thickness of at least 1 µm to no more than 10 µm (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 9, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not disclose wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof.
Suzuki discloses wherein said primary insulator layer (17, 18 – Figure 1) is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof (¶39).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 10, Cho in view of Suzuki discloses the overvoltage protection device of claim 9, as explained above. Cho does not disclose wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
Suzuki discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9 (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 11, Cho in view of Suzuki discloses the overvoltage protection device of claim 9, as explained above. Cho does not disclose said barium rare-earth oxide contains neodymium or praseodymium.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 12, Cho in view of Suzuki discloses the overvoltage protection device of claim 9, as explained above. Cho does not disclose wherein said titania is doped titania.
Suzuki discloses wherein said titania is doped titania (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 13, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses comprising no more than 20 ESD protection couples (3000 - Figure 17, ¶45). 
In re claim 14, Cho in view of Suzuki discloses the overvoltage protection device of claim 13, as explained above. Cho further discloses comprising 3 to 10 said ESD protection couples (320a-320f – Figure 21, ¶91).
In re claim 16, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312, 321b – Figure 7, ¶57) comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof (¶60).
In re claim 17, Cho in view of Suzuki discloses the overvoltage protection device of claim 16, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312,32b – Figure 7) comprises nickel (¶60).
In re claim 18, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses external terminations (5100, 5200 – Figure 17, ¶45).
In re claim 19, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses at least one capacitive couple (2000, 4000 – Figure 17, ¶45).
In re claim 20, Cho in view of Suzuki discloses the overvoltage protection device of claim 19, as explained above. Cho further discloses wherein said capacitive couple comprises a floating electrode (¶90, Figure 17).
In re claim 21, Cho in view of Suzuki discloses the overvoltage protection device of claim 19, as explained above. Cho does not explicitly disclose having a capacitance of at least 1000 pF to no more than 23,000 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 22, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho further discloses having a capacitance of at least 0.1 pF to no more than 23,000 pF (¶79).
In re claim 23, Cho in view of Suzuki discloses the overvoltage protection device of claim 22, as explained above. Cho further discloses having a capacitance of at least 0.1 pF to no more than 100 pF (¶79).
In re claim 24, Cho in view of Suzuki discloses the overvoltage protection device of claim 23, as explained above. Cho does not explicitly disclose having a capacitance of no more than 10 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 25, Cho in view of Suzuki discloses the overvoltage protection device of claim 24, as explained above. Cho does not explicitly disclose having a capacitance of no more than 2 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 26, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not explicitly disclose having a trigger voltage which is at least 20% higher than working voltage. Cho discloses that varying the mixing ratio of the conductive and insulating elements of the gap insulator along with the porosity of the insulating material affects the predetermined starting discharge voltage (¶56 ¶100). It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a proper material for the gap insulator to achieve a device that provides ESD protection at a desired voltage for the purposes of a circuit application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	In re claim 27, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not explicitly disclose having a leakage current of no more than 5000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 28, Cho in view of Suzuki discloses the overvoltage protection device of claim 27, as explained above. Cho does not explicitly disclose having a leakage current of less than 1000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 77, Cho in view of Suzuki discloses the overvoltage protection device of claim 28, as explained above. Cho does not explicitly disclose having a leakage current of less than 1 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227) and in further view of Urakawa (US Publication 2009/0067113).
In re claim 15, Cho in view of Suzuki discloses the overvoltage protection device of claim 1, as explained above. Cho does not explicitly disclose an internal secondary insulating layer between adjacent said ESD protection couples.
Urakawa discloses an internal secondary insulating layer (102 between 114 and 124 – Figure 11, ¶110) between adjacent ESD protection couples (110 and 120 – Figure 11, ¶110).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the multiple ESD protection coupling structures of Urakawa to reduce the number of ESD protection devices required in an electronic device and enable the downsizing of a circuit in an electronic device (¶111 – Urakawa).


3.	Claims 78-80, 83-85, 90-91, and 93-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Onishi et al. (US Publication 2011/0194225).


    PNG
    media_image1.png
    222
    348
    media_image1.png
    Greyscale

Figure 4 of Onishi with Examiner’s Comments (Figure 4EC)

In re claim 78, Cho discloses an overvoltage protection device comprising:
at least one ESD protection couple comprising: 
discharge electrodes (311, 312 – Figure 17, ¶45) in a plane (Figure 17); 
a gap insulator (320 – Figure 17, ¶45, ¶48) between said discharge electrodes (311, 312 – Figure 17) in said plane.
Cho does not disclose a planar overvoltage protection element parallel to said planar discharge electrodes wherein said overvoltage protection element comprises a conductor and a secondary material; and 
a planar primary insulator layer between said discharge electrodes and said overvoltage protection element.
Onishi discloses a planar overvoltage protection (33 – Figure 4EC, ¶51) element parallel to planar discharge electrodes (32A, 32B – Figure 4EC, ¶51) wherein said overvoltage protection element comprises a conductor and a secondary material (¶58); and 

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 79, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not disclose wherein said overvoltage protection element has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol%. 
Onishi discloses wherein said overvoltage protection element (33 – Figure 4EC) has a ratio of said conductor to secondary material of at least 50 vol % to no more than 90 vol% (¶66).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 80, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not disclose wherein said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi.
	Onishi discloses said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi (¶58).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 83, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 84, Cho in view of Onishi discloses the overvoltage protection device of claim 83, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 85, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not disclose said primary insulator has a thickness of at least 1 µm to no more than 10 µm.
Onishi discloses said primary insulator (PI – Figure 4EC) has a thickness of at least 1 µm to no more than 10 µm (¶83).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Onishi to provide for an ESD protection element that is more easily manufactured (¶30 – Onishi).
In re claim 90, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho further discloses comprising no more than 20 ESD protection couples (3000 - Figure 17, ¶45). 
In re claim 91, Cho in view of Onishi discloses the overvoltage protection device of claim 90, as explained above. Cho further discloses comprising 3 to 10 said ESD protection couples (320a-320f – Figure 21, ¶91).
In re claim 93, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312, 321b – Figure 7, ¶57) comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof (¶60).
In re claim 94, Cho in view of Onishi discloses the overvoltage protection device of claim 93, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312,32b – Figure 7) comprises nickel (¶60).
In re claim 95, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho further discloses external terminations (5100, 5200 – Figure 17, ¶45).
In re claim 96, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho further discloses at least one capacitive couple (2000, 4000 – Figure 17, ¶45).
In re claim 97, Cho in view of Onishi discloses the overvoltage protection device of claim 96, as explained above. Cho further discloses wherein said capacitive couple comprises a floating electrode (¶90, Figure 17).
In re claim 98, Cho in view of Onishi discloses the overvoltage protection device of claim 96, as explained above. Cho does not explicitly disclose having a capacitance of at least 1000 pF to no more than 23,000 pF. Cho discloses the capacitance of the device is proportional In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 99, Cho in view of Onishi discloses the overvoltage protection device of claim 96, as explained above. Cho further discloses having a capacitance of at least 0.1 pF to no more than 23,000 pF (¶79).
In re claim 100, Cho in view of Onishi discloses the overvoltage protection device of claim 99, as explained above. Cho further discloses having a capacitance of at least 0.1 pF to no more than 100 pF (¶79).
In re claim 101, Cho in view of Onishi discloses the overvoltage protection device of claim 100, as explained above. Cho does not explicitly disclose having a capacitance of no more than 10 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 102, Cho in view of Onishi discloses the overvoltage protection device of claim 101, as explained above. Cho does not explicitly disclose having a capacitance of no more than 2 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 103, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not explicitly disclose having a trigger voltage which is at least 20% higher than working voltage. Cho discloses that varying the mixing ratio of the conductive and insulating elements of the gap insulator along with the porosity of the insulating material affects the predetermined starting discharge voltage (¶56 ¶100). It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a proper material for the gap insulator to achieve a device that provides ESD protection at a desired voltage for the purposes of a circuit application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	In re claim 104, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not explicitly disclose having a leakage current of no more than 5000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 105, Cho in view of Onishi discloses the overvoltage protection device of claim 104, as explained above. Cho does not explicitly disclose having a leakage current of no more than 1000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 106, Cho in view of Onishi discloses the overvoltage protection device of claim 105, as explained above. Cho does not explicitly disclose having a leakage current of less than 1 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



 4.	Claims 81-82 and 86-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Onishi et al. (US Publication 2011/0194225) and in further view of Suzuki et al. (US Publication 2016/0028227).
In re claim 81, Cho in view of Onishi discloses the overvoltage protection device of claim 79, as explained above. Cho does not disclose wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. 
Suzuki discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor (¶63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element composition of Suzuki to improve the discharge properties of the discharge electrode while keeping production costs to minimum (¶61, ¶63).
In re claim 82, Cho in view of Onishi discloses the overvoltage protection device of claim 79, as explained above. Cho does not disclose wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride.
Suzuki discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride (¶63; Note that two elements can be used in combination).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element composition of Suzuki to improve the discharge properties of the discharge electrode while keeping production costs to minimum (¶61, ¶63).
In re claim 86, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not disclose wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof.
Suzuki discloses wherein said primary insulator layer (17, 18 – Figure 1) is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the primary insulator material as described by Suzuki to adjust the discharge properties of the ESD protection device. 
In re claim 87, Cho in view of Onishi discloses the overvoltage protection device of claim 86, as explained above. Cho does not disclose wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
Suzuki discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9 (¶39; Note that Suzuki discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the primary insulator material as described by Suzuki to adjust the discharge properties of the ESD protection device.
In re claim 88, Cho in view of Onishi discloses the overvoltage protection device of claim 86, as explained above. Cho does not disclose said barium rare-earth oxide contains neodymium or praseodymium.
Suzuki discloses wherein said barium rare-earth oxide contains neodymium or praseodymium (¶39; Note that Suzuki discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the primary insulator material as described by Suzuki to adjust the discharge properties of the ESD protection device.
In re claim 89, Cho in view of Suzuki discloses the overvoltage protection device of claim 86, as explained above. Cho does not disclose wherein said titania is doped titania.
Suzuki discloses wherein said titania is doped titania (¶39; Note that Suzuki discloses calcium zirconate as required by claim 9).
.


Claims 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Onishi et al. (US Publication 2011/0194225) and in further view of Urakawa (US Publication 2009/0067113).
In re claim 92, Cho in view of Onishi discloses the overvoltage protection device of claim 78, as explained above. Cho does not explicitly disclose an internal secondary insulating layer between adjacent said ESD protection couples.
Urakawa discloses an internal secondary insulating layer (102 between 114 and 124 – Figure 11, ¶110) between adjacent ESD protection couples (110 and 120 – Figure 11, ¶110).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the multiple ESD protection coupling structures of Urakawa to reduce the number of ESD protection devices required in an electronic device and enable the downsizing of a circuit in an electronic device (¶111 – Urakawa).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848